IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              :   No. 472 WAL 2016
                                           :
                   Respondent              :
                                           :   Petition for Allowance of Appeal from
                                           :   the Unpublished Memorandum and
             v.                            :   Order of the Superior Court at No. 1758
                                           :   WDA 2015 entered on October 17,
                                           :   2016, affirming the Judgment of
ANGELA MARINUCCI,                          :   Sentence of the Westmoreland County
                                           :   Court of Common Pleas at No. CP-65-
                   Petitioner              :   CR-0000850-2010 entered on July 1,
                                           :   2015


                                      ORDER



PER CURIAM

      AND NOW, this 24th day of August, 2017, the Petition for Allowance of Appeal is

GRANTED, the order of the Superior Court is VACATED, and the case is REMANDED

for reconsideration in light of Commonwealth v. Batts, ___ A.3d ___, 2017 WL 2735411

(Pa. June 26, 2017), LIMITED TO the question of whether the instant judgment of

sentence is unconstitutional under the Eighth Amendment, and therefore an illegal

sentence. Allowance of appeal is DENIED in all other respects.